Judgment dismissing the complaint reversed on the law and a new trial granted, with costs to abide the event. The plaintiffs are entitled to the most favorable view of the evidence. On that basis they made a prima facie case. It was for the jury to say whether or not the plaintiffs’ services were rendered under such circumstances that the defendant (as a reasonable person) should have expected to pay therefor and plaintiffs (as reasonable persons) properly relied upon such payment. A jury would be free to so find in view of the evidence, if credited, disclosing that the arrangement with the owner corporation in its precarious financial condition was made, with the acquiescence and consent of the title company, upon the understanding that the gross proceeds of the fire loss were to be diminished to the extent of three per cent and only the net proceeds were to go to the title company. A jury may be permitted to conclude that the title company consented to the plaintiffs rendering their services as adjusters to the advantage of the title company, for a remuneration to be thus obtained by the plaintiffs. The court erred in excluding the full detail of the services claimed to have been rendered by the plaintiffs. (Sturtevant v. Fiss, Doerr & Carroll Horse *1012Co., 173 App. Div. 113, 115; Shirk v. Brookfield, 77 id. 295, 298.) Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.